Present — Adel, Sneed, Wenzel and MacCrate, JJ.; Johnston, Acting P. J., not voting. Motion for reargument granted. On reargument, the motion for leave to appeal to the Court of Appeals is granted. The following question is certified: Was the order of the Special Term, entered March 12, 1949, insofar as it denied the motion of appellant Countess Mara Manufacturing Corporation for summary judgment on the first cause of action properly made? Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See ante, pp. 970,1002.] ,